Order, Family Court, New York County (Judith Sheindlin, J., at fact finding and disposition), entered October 17, 1991, which adjudicated appellant a juvenile delinquent and placed him with the Division for Youth, Title III, for a period of 12 months, which order of disposition was entered pursuant to fact finding order entered November 26, 1990, finding that appellant had committed an act which, if committed by an adult, would constitute the crime of criminal mischief in the fourth degree, unanimously affirmed, without costs.
At the dispositional hearing, which spanned a period of approximately ten months, the Family Court heard testimony of various mental health experts that appellant required a structured environment with intensive psychiatric counseling, evaluation of medication therapy, and twenty-four hour professional supervision. Other evidence indicated the appellant *284had failed to benefit either from a nonsecure group home facility, or from probation under intensive supervision. Additionally, the court gave due consideration to the services available at the facility in which appellant was placed, as well as the relative advantages and disadvantages of placing appellant in facilities offering various levels of security. On this record, it cannot be said as a matter of law that the Family Court abused its discretion in ordering appellant placed in a Title III facility that offers services meeting appellant’s current needs (see, Matter of Katherine W., 62 NY2d 947, 948). Concur — Sullivan, J. P., Carro, Rosenberger and Rubin, JJ.